DETAILED ACTION

Claim Objections
At the following locations, please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
Claim 7: “…the source feature and the drain feature comprise n-type dopants.”

AIA  or pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claim(s) 1-3 and 5-6, and 8-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0265256 A1 (“Lin”).

Lin teaches:

    PNG
    media_image1.png
    412
    476
    media_image1.png
    Greyscale



1.    A semiconductor device (Fig. 9) comprising:
a substrate 2 having a source feature (e.g. left 30/32) and a drain feature (e.g. right 30/32) therein configured to enhance charge mobility (the enhancement of mobility is known in the art to occur in a Si substrate such as 2 by epitaxially forming SiGe source and drain regions, which Lin has done), 
wherein the source feature and the drain feature include silicon germanium (SiGe, para 21, 22);
a gate stack (e.g. 14/16/18/52) directly over a portion of the source feature and a portion of the drain feature; 
a first salicide layer (e.g. left 56) extends over the entire source feature exposed by the gate stack, 
a second salicide layer (e.g. right 56) extends over the entire drain feature exposed by the gate stack.

Regarding the limitations “wherein the first salicide layer has a germanium concentration greater than 0% by weight and less than 3% by weight”; and “wherein the second salicide layer has a germanium concentration greater than 0% by weight and less than 3% by weight,” Lin does not explicitly teach these values. 
However, Lin teaches that these layers 56 are formed such that “to form silicide regions with as low sheet resistance as possible, the silicided portions of the source/drain region preferably have a low germanium concentration (or no germanium).” In the teaching of “low”… “or no germanium”, Lin would certainly overlap with the range of 0-3% Ge by weight. 
The applicant has not disclosed that the claimed value(s) is/are for a particular unobvious purpose, produce(s) an unexpected result, or is/are otherwise critical, which are criteria that have been held to be necessary for mere dimensional limitations to be prima facie unobvious. See MPEP 2131.03(II). Lin teaches that the percentage of Ge is a result-effective variable because it directly effects the sheet resistance, which is formed “as low… as possible.”  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the claimed value(s) to the invention, because such it/they would have been discovered during routine experimentation and optimization of the underlying result-effective variable. 
See, for example, MPEP 2144.05, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
See also, for example, MPEP 2144.03, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding the limitation “a germanium concentration of the source feature is greater than the germanium concentration of the first silicide layer,” Lin does not explicitly teach this. However, Lin teaches that silicide layers 56 are formed with the intention “to form silicide regions with as low sheet resistance as possible, the silicided portions of the source/drain region preferably have a low germanium concentration (or no germanium).” In the teaching of “low”… “or no germanium”, Lin would certainly overlap with the range of 0-3% Ge by weight, as discussed above, and is far below the concentration that is disclosed in source and drain regions 30 (10-30% Ge, para 21). Thus, it would have been obvious given the optimization discussed above to find the claimed 0-3% concentration in silicide layers 56, that the claimed limitation would be met.

It has been established that “the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim” because the Office or “a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’ Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). It is also well settled that a reference stands for all of the specific teachings thereof as well as the inferences one of ordinary skill in the art would have reasonably been expected to draw therefrom. See In re Fritch, 972 F.2d 1260, 1264-65 (Fed. Cir. 1992).

	

2.    The semiconductor device of claim 1, wherein the first salicide layer and the second salicide layer independently comprise at least one of nickel, cobalt, titanium or platinum (para 26).

3.    The semiconductor device of claim 1, wherein the first salicide layer and the second salicide layer independently have a thickness ranging from 120 Angstroms to 300 Angstroms (para 21, most preferably less than 250 Angstroms).
The applicant has not disclosed that the claimed value(s) of thickness is/are for a particular unobvious purpose, produce(s) an unexpected result, or is/are otherwise critical, which are criteria that have been held to be necessary for mere dimensional limitations to be prima facie unobvious. See MPEP 2131.03(II). Lin teaches that the sheet resistance is desired to be as low as possible, and it is well known that resistance depends on dimensions including length, width, and thickness; thus, the thickness is a result-effective variable because it directly effects the sheet resistance, which is formed “as low… as possible.”  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the claimed value(s) to the invention, because such it/they would have been discovered during routine experimentation and optimization of the underlying result-effective variable. 
See, for example, MPEP 2144.05, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
See also, for example, MPEP 2144.03, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

5.    The semiconductor device of claim 1, further comprising a gate salicide layer (unlabeled feature on 14, Fig. 9; this is clearly 56, as discussed in para 26) over a top surface of the gate stack.

6.    The semiconductor device of claim 1, wherein the source feature and the drain feature comprise p-type dopants (para 20, 24).

8.    The semiconductor device of claim 1, wherein the source feature and the drain feature are configured to increase hole mobility (the enhancement of hole mobility is known in the art to occur in a Si substrate such as 2 by epitaxially forming SiGe source and drain regions, which Lin has done).

9.    The semiconductor device of claim 1, wherein the first salicide layer or the second salicide layer comprises nickel (para 26).


10.    A semiconductor device (Fig. 9) comprising:
a substrate 2 having a source feature (e.g. left 30/32) and a drain feature (e.g. right 30/32) therein, wherein each of the source feature and the drain feature comprises silicon germanium material (SiGe, para 21, 22);
a gate stack (e.g. 14/16/18/52) directly over a portion of the source feature and a portion of the drain feature; 
a first salicide layer (e.g. left 56) extending over the entire source feature exposed by the gate stack, 
a second salicide layer (e.g. right 56) extending over the entire drain feature exposed by the gate stack, 
a gate salicide layer (unlabeled feature on 14, Fig. 9; this is clearly 56, as discussed in para 26) over a top surface of the gate stack.

Regarding the limitations “wherein the first salicide layer has a germanium concentration greater than 0% by weight and less than 3% by weight”; and “wherein the second salicide layer has a germanium concentration greater than 0% by weight and less than 3% by weight,” Lin does not explicitly teach these values. 
However, Lin teaches that these layers 56 are formed such that “to form silicide regions with as low sheet resistance as possible, the silicided portions of the source/drain region preferably have a low germanium concentration (or no germanium).” In the teaching of “low”… “or no germanium”, Lin would certainly overlap with the range of 0-3% Ge by weight. 
The applicant has not disclosed that the claimed value(s) is/are for a particular unobvious purpose, produce(s) an unexpected result, or is/are otherwise critical, which are criteria that have been held to be necessary for mere dimensional limitations to be prima facie unobvious. See MPEP 2131.03(II). Lin teaches that the percentage of Ge is a result-effective variable because it directly effects the sheet resistance, which is formed “as low… as possible.”  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the claimed value(s) to the invention, because such it/they would have been discovered during routine experimentation and optimization of the underlying result-effective variable. 
See, for example, MPEP 2144.05, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
See also, for example, MPEP 2144.03, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding the limitation “a germanium concentration of the source feature is greater than the germanium concentration of the first silicide layer,” Lin does not explicitly teach this. However, Lin teaches that silicide layers 56 are formed with the intention “to form silicide regions with as low sheet resistance as possible, the silicided portions of the source/drain region preferably have a low germanium concentration (or no germanium).” In the teaching of “low”… “or no germanium”, Lin would certainly overlap with the range of 0-3% Ge by weight, as discussed above, and is far below the concentration that is disclosed in source and drain regions 30 (10-30% Ge, para 21). Thus, it would have been obvious given the optimization discussed above to find the claimed 0-3% concentration in silicide layers 56, that the claimed limitation would be met.

It has been established that “the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim” because the Office or “a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’ Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). It is also well settled that a reference stands for all of the specific teachings thereof as well as the inferences one of ordinary skill in the art would have reasonably been expected to draw therefrom. See In re Fritch, 972 F.2d 1260, 1264-65 (Fed. Cir. 1992).

11.    The semiconductor device of claim 10, wherein the source feature and the drain feature comprise dopants (para 20, 24).

12.    The semiconductor device of claim 10, wherein the gate stack comprises: 
a gate dielectric 14;
a gate electrode 16 over the gate dielectric; and
gate spacers 52 adjacent to sidewalls of the gate electrode and sidewalls of the gate dielectric.

13.    The semiconductor device of claim 12, wherein the gate dielectric comprises silicon dioxide, hafnium silicate, zirconium silicate, hafnium dioxide, or zirconium dioxide (it is well known in the art that “oxide” refers to silicon oxide when making transistors on a silicon wafer; see para 16).

14.    The semiconductor device of claim 12, wherein the gate electrode comprises polysilicon (para 16).

15.    The semiconductor device of claim 12, wherein an entirety of one of the gate spacers is over the source feature (Fig. 9, wherein all of 52 is vertically higher than 30/32, and wherein all of the outer spacer made of nitride is totally over 30, see para 25).

16.    The semiconductor device of claim 12, wherein an entirety of another one of the gate spacers is over the drain feature (Fig. 9, wherein all of 52 is vertically higher than 30/32, and wherein all of the outer spacer made of nitride is totally over 30, see para 25).


17.    A semiconductor device (Fig. 9) comprising:
a substrate 2 having a source feature (e.g. left 30/32) and a drain feature (e.g. right 30/32) therein, wherein the source feature and drain feature are configured to enhance charge mobility (the enhancement of mobility is known in the art to occur in a Si substrate such as 2 by epitaxially forming SiGe source and drain regions, which Lin has done), wherein the source feature and the drain feature comprise silicon germanium (SiGe, para 21, 22);
a gate stack (e.g. 14/16/18/52) directly over a portion of the source feature and a portion of the drain feature; 
a first salicide layer (e.g. left 56) extending over the entire source feature exposed by the gate stack; and
a second salicide layer (e.g. right 56) extending over the entire drain feature exposed by the gate stack 

Regarding the limitation “wherein the second salicide layer has a germanium concentration greater than 0% by weight and less than 3% by weight,” Lin does not explicitly teach these values. 
However, Lin teaches that these layers 56 are formed such that “to form silicide regions with as low sheet resistance as possible, the silicided portions of the source/drain region preferably have a low germanium concentration (or no germanium).” In the teaching of “low”… “or no germanium”, Lin would certainly overlap with the range of 0-3% Ge by weight. 
The applicant has not disclosed that the claimed value(s) is/are for a particular unobvious purpose, produce(s) an unexpected result, or is/are otherwise critical, which are criteria that have been held to be necessary for mere dimensional limitations to be prima facie unobvious. See MPEP 2131.03(II). Lin teaches that the percentage of Ge is a result-effective variable because it directly effects the sheet resistance, which is formed “as low… as possible.”  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the claimed value(s) to the invention, because such it/they would have been discovered during routine experimentation and optimization of the underlying result-effective variable. 
See, for example, MPEP 2144.05, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
See also, for example, MPEP 2144.03, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding the limitation “a germanium concentration of the drain feature is greater than the germanium concentration of the second silicide layer,” Lin does not explicitly teach this. However, Lin teaches that silicide layers 56 are formed with the intention “to form silicide regions with as low sheet resistance as possible, the silicided portions of the source/drain region preferably have a low germanium concentration (or no germanium).” In the teaching of “low”… “or no germanium”, Lin would certainly overlap with the range of 0-3% Ge by weight, as discussed above, and is far below the concentration that is disclosed in source and drain regions 30 (10-30% Ge, para 21). Thus, it would have been obvious given the optimization discussed above to find the claimed 0-3% concentration in silicide layers 56, that the claimed limitation would be met.

It has been established that “the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim” because the Office or “a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’ Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). It is also well settled that a reference stands for all of the specific teachings thereof as well as the inferences one of ordinary skill in the art would have reasonably been expected to draw therefrom. See In re Fritch, 972 F.2d 1260, 1264-65 (Fed. Cir. 1992).


Re claim 18, regarding the limitation “wherein the first salicide layer has a germanium concentration greater than 0% by weight and less than 3% by weight,” Lin does not explicitly teach these values. 
However, Lin teaches that these layers 56 are formed such that “to form silicide regions with as low sheet resistance as possible, the silicided portions of the source/drain region preferably have a low germanium concentration (or no germanium).” In the teaching of “low”… “or no germanium”, Lin would certainly overlap with the range of 0-3% Ge by weight. 
The applicant has not disclosed that the claimed value(s) is/are for a particular unobvious purpose, produce(s) an unexpected result, or is/are otherwise critical, which are criteria that have been held to be necessary for mere dimensional limitations to be prima facie unobvious. See MPEP 2131.03(II). Lin teaches that the percentage of Ge is a result-effective variable because it directly effects the sheet resistance, which is formed “as low… as possible.”  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the claimed value(s) to the invention, because such it/they would have been discovered during routine experimentation and optimization of the underlying result-effective variable. 
See, for example, MPEP 2144.05, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
See also, for example, MPEP 2144.03, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

It has been established that “the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim” because the Office or “a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’ Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). It is also well settled that a reference stands for all of the specific teachings thereof as well as the inferences one of ordinary skill in the art would have reasonably been expected to draw therefrom. See In re Fritch, 972 F.2d 1260, 1264-65 (Fed. Cir. 1992).


19.    The semiconductor device of claim 18, wherein the source feature and the drain feature comprise dopants (para 20, 24).

20. The semiconductor device of claim 17, wherein the first salicide layer and the second salicide layer surround a lower portion of the gate stack (Fig. 9).


Claim(s) 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US 2008/0265256 A1 (“Lin”) in view of US 6518625 B1 (“Nishida”).
Lin teaches claim 1, but not further comprising electrical contacts, wherein each electrical contact of the electrical contact is connected to a corresponding one of the first salicide layer or the second salicide layer. 
Nishida teaches electrical contacts 17, wherein each electrical contact of the electrical contact is connected to a corresponding one of the first salicide layer 11 or the second salicide layer 11 (cover figure).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Nishida, including the contacts 17, to the invention of Lin.
The motivation to do so is that the combination produces the predictable results of allowing contacts in contact holes to reach the silicides 11, thus allowing electrical contact to the transistor’s source and drain regions, thus allowing for electrical operation of the transistor.

Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US 2008/0265256 A1 (“Lin”) in view of US 2005/0093021 A1 (“Ouyang”).
Lin teaches claim 1, but not further wherein the source feature and the drain feature comprises n-type dopants.
Ouyang teaches wherein the source feature and the drain feature comprises n-type dopants (para 38).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the invention of Ouyang to the invention of Lin.
The motivation to do so is that the combination produces the predictable results of converting the SiGe to n-type material so the transistor may be used in CMOS devices having two transistors (para 38, para 33).


Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment changed the scope of the claims and necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Kevin Parendo/Primary Examiner, Art Unit 2819